Citation Nr: 1702295	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  14-23 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence was received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence was received to reopen a previously denied claim of entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for left shoulder arthritis.

4. Entitlement to service connection for a lumbar spine disability.

5. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected disabilities.

6. Entitlement to service connection for major depression and paranoid schizophrenia.

7. Entitlement to service connection for bilateral hearing loss.

8. Entitlement to service connection for a left elbow disability.

9. Entitlement to an initial rating in excess of 20 percent for cervical degenerative disc disease (DDD) with cervical myositis, prior to May 13, 2014.

10. Entitlement to a rating in excess of 20 percent for cervical DDD with cervical myositis, from May 13, 2014.

11. Entitlement to an initial rating in excess of 10 percent for left foot (ankle) tendonitis.

12.  Entitlement to service connection for a traumatic brain injury (TBI).

13. Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right upper extremity associated with a service-connected cervical spine disability.

14. Entitlement to an effective date prior to May 13, 2014, for radiculopathy of the right upper extremity associated with a service-connected cervical spine disability.

15. Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left upper extremity associated with a service-connected cervical spine disability.

16. Entitlement to an effective date prior to May 13, 2014, for radiculopathy of the left upper extremity associated with a service-connected cervical spine disability.

17. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1979 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2010, May 2011, June 2014, and September 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In the December 2010 rating decision, the RO denied service connection for bilateral hearing loss, TBI, and OSA; and denied to reopen previously denied claims for PTSD and a left shoulder disability based on no new and material evidence.  In December 2010, the Veteran submitted a notice of disagreement (NOD) to the claims.

In the May 2011 rating decision, the RO granted service connection for a left foot disability, assigning an initial rating of 10 percent; and a cervical spine disability, assigning an initial rating of 20 percent.  The RO also denied service connection for a left elbow disability, a lumbar spine disability, and a psychiatric disorder.  In June 2011, the Veteran submitted an NOD to the claims, requesting higher initial ratings for his left foot/ankle disability and cervical spine disability, and service connection for his left elbow disability, lumbar spine disability, and psychiatric disorder. 

On June 12, 2014, the RO issued two statements of the case (SOCs) encompassing all issues.  On June 24, 2014, the Veteran submitted a substantive appeal (via VA Form 9), in which he checked that he wished to appeal all issues listed on the SOC "[i]n reply to SOC's (2) of 6-12-14."  While it appears that the RO found that the Veteran failed to file a substantive appeal for the claims of entitlement to service connection for PTSD, left shoulder disability, TBI, bilateral hearing loss, and OSA, the Board interprets the Veteran's June 24, 2014, VA Form 9 as a substantive appeal to all the issues listed on both SOCs issued on June 12, 2014.  The Board acknowledges that the claims listed above have not been certified to the Board.  However, an appeal consists of a timely filed NOD, an SOC, and a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2016).  Certification of issues on appeal by the Agency of Original Jurisdiction (AOJ) is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  38 C.F.R. § 19.35 (2016).  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that VA may waive any objection it might have had to the adequacy of a veteran's substantive appeal if VA has treated the disability rating matter as adequately appealed.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  Here, the Board finds that the Veteran has properly and adequately appealed his new and material claims for PTSD and left shoulder disability; and his service connection claims for TBI, bilateral hearing loss, and OSA, and will therefore take jurisdiction of the claims and decide them herein.  

Further, in a June 2014 rating decision, the RO granted service connection for radiculopathy of the right and left upper extremities associated with a service-connected cervical spine disability, assigning separate initial ratings of 20 percent from May 13, 2014.  In August 2014, the Veteran submitted an NOD requesting an earlier effective date to his assigned initial ratings.  In September 2014, the RO continued the Veteran's separate initial ratings of 20 percent, and later that month the Veteran submitted an NOD disagreeing with the decision.  In May 2015, the RO issued an SOC continuing the Veteran's initial ratings of 20 percent, and later that month the Veteran submitted a substantive appeal (via VA Form 9).

The issues of entitlement to service connection for TBI; entitlement to an initial rating in excess of 10 percent for a left foot disability; entitlement to an effective date prior to May 13, 2014, for radiculopathy of the right and left upper extremities; entitlement to initial ratings in excess of 20 percent for radiculopathy of the right and left upper extremities; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2.  Evidence received since the January 1997 rating decision is cumulative and does not raise a reasonable possibility of substantiating the claim of service connection for PTSD.

3.  In a January 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left shoulder disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

4.  Evidence received since the January 1997 rating decision is new and material evidence that raises a reasonable possibility of substantiating the claim of service connection for a left shoulder disability.

5.  The evidence is at least evenly balanced as to whether the Veteran's left shoulder disability is related to active military service.

6.  The evidence is at least evenly balanced as to whether the Veteran's lumbar spine disability is related to active military service.

7.  The evidence is at least evenly balanced as to whether the Veteran's OSA is caused by his service-connected musculoskeletal disabilities.

8.  The evidence is at least evenly balanced as to whether the Veteran's psychiatric disability is related to active military service.

9.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to active military service.

10.  The Veteran does not have a left elbow disability that had its onset in service or within the first post-service year, or that is otherwise related to service.

11.  Prior to May 13, 2014, the Veteran's cervical spine disability more nearly approximated forward flexion of the cervical spine greater than 15 degrees but no greater than 30 degrees.

12.  From May 13, 2014, the Veteran's cervical spine disability more nearly approximated forward flexion of the cervical spine to 15 degrees or less, but the evidence did not more nearly approximate unfavorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision that denied the claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).
 
2.  The additional evidence received since the January 1997 decision is not new and material, and the claim of service connection for PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The January 1997 rating decision that denied the claim of entitlement to service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.
 
4.  The additional evidence received since the January 1997 decision is new and material, and the claim of service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for left shoulder arthritis have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

7.  With reasonable doubt resolved in favor of the Veteran, OSA is proximately due to service connected disease or injury.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

8.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for a psychiatric disability have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

9.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385.

10.  A left elbow disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

11.  Prior to May 13, 2014, the criteria for an initial rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.71a, Diagnostic Code (DC) 5242 (2016).

12.  From May 13, 2014, the criteria for an initial rating of 30 percent, but not higher, for a cervical spine disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.71a, DC 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable actions taken below concerning the claims for entitlement service connection for a left shoulder disability, a psychiatric disability, bilateral hearing loss, OSA, and lumbar spine disability, the Board will not discuss further whether those duties have been accomplished.

As it pertains to the Veteran's claims for new and material evidence for PTSD, service connection for a left elbow disability, and a higher initial rating for a service-connected cervical spine disability, VA's duty to notify was satisfied by letters on November 6, 2009, and January 26, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran does not assert prejudice from any notification deficiency, and none is identified by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA's duty to assist the Veteran in the development of his claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, and VA and private medical records. 

VA provided adequate medical examinations and opinions for the Veteran's claims adjudicated herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In November 2010, April 2011, May 2011, February 2013, May 2014, and June 2014, the Veteran was afforded VA examinations for his disabilities.  The above examination reports include responsive medical opinions and clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

PTSD

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

Here, new and material evidence has not been received.  The Veteran's claim for service connection for PTSD was denied because there was no evidence of an in-service stressor, or a valid diagnosis of PTSD.  To reopen the claim, there would have to be new evidence that related to either basis for the prior denial or the new evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In a January 1997 rating decision, the RO denied service connection for PTSD.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the January 1997 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the January 1997 rating decision included the Veteran's service treatment records (STRs), private treatment records, and VA examinations.  In particular, in a July 1996 VA examination, the Veteran was diagnosed with schizophrenic disorder, by record; and in an October 1996 psychological assessment, the Veteran was diagnosed with schizophrenia, paranoid type.  Additionally, private treatment records document the Veteran's hospitalizations and psychiatric treatments for schizophrenia and major depression disorder.  

Relevant evidence received more than one year since the January 1997 rating decision includes additional private treatment records, and a May 2011 VA examination report.  Specifically, the May 2011 VA examiner diagnosed the Veteran with major depression disorder.  Further, a September 2009 private treatment record reflects a diagnosis of chronic schizophrenia, paranoid type. 

This new evidence is cumulative to evidence of record at the time of the January 1997 rating decision.  Private treatment records received since the January 1997 rating decision do not relate to an unestablished fact necessary to substantiate the merits of the claim.  To the contrary, the VA and private treatment records and examinations prior to and since the January 1997 rating decision revealed that the Veteran received treatment for his major depressive disorder and schizophrenia.  However, there is no evidence that reflects a diagnosis of PTSD.  Without a diagnosis of PTSD, the claim cannot be granted.  The Board notes that it is granting service connection for major depression and paranoid schizophrenia in this decision.
 
Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, while new, is not material.  Therefore, the Board finds that the claim of service connection for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

Left Shoulder Disability

Here, new and material evidence has been received.  The Veteran's claim for service connection was denied because there was no evidence of pertinent disability in service, or a diagnosis for a current left shoulder disability.  Accordingly, the Veteran needs new and material evidence as to these requirements in order to reopen his claim.

In a January 1997 rating decision, the RO denied service connection for a left shoulder disability on the basis that there was no current disability and there was no evidence of an in-service injury.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the January 1997 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the January 1997 rating decision included the Veteran's service treatment records (STRs), private treatment records, and VA examinations.  In particular, a July 1996 VA examination report reflects no diagnosis for a left shoulder disability. 

Relevant evidence received more than one year since the January 1997 rating decision includes a January 2008 private treatment record indicating mild osteoarthritic changes of the left shoulder in the acromioclavicular (AC) joint, small partial tear of the supraspinatus tendon, and a small amount of fluid in the subdeltoid bursa.  In addition, an opinion from Dr. N.A.O. concluded that the Veteran's left shoulder disability was at least as likely as not related to his duties and an in-service incident during his airborne training. 

As such, the additional evidence submitted since the January 1997 rating decision is new and material evidence that tends to relate to an unestablished fact necessary to substantiate the merits of the claim.  Therefore, the Board finds that the claim of service connection for a left shoulder disability is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  



III. Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and other organic diseases of the nervous system, to include hearing loss, and arthritis become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the presumptive service connection statutes and regulations do not foreclose proof of direct service connection.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Left Shoulder Disability

The Veteran contends that he has a current left shoulder disability that is a result of his military service.

STRs are silent as to any left shoulder complaints, treatments, or diagnoses.  Further, a July 1996 VA examination report reflects that the Veteran had a fall with numbness and trauma to the left shoulder while doing push-ups during physical training, but that he never sought treatment while in service.  Further, the VA examiner opined that the Veteran did not have a current left shoulder disability.

Private treatment records in January 2008 reflect a magnetic resonance imaging (MRI) of the left shoulder, which revealed a small partial tear of the supraspinatus tendon, mild osteoarthritic changes in the AC joint with small inferiorly oriented spurs, and small amount of fluid in the subdeltoid bursa.  In October 2013, Dr. N.A.O., a licensed physician, noted that the Veteran was part of an airborne unit during which time he landed with strong impact at multiple trainings.  The Veteran reported that he had an in-service incident where he landed incorrectly and injured the left side of his body.  Dr. N.A.O noted that the Veteran's repetitive parachute jumping "[could] cause mechanical stress on the person's muscular/skeletal system, leaving that person more prone to injury."  She opined that it was at least as likely as not that the Veteran's left shoulder problem was service-connected and "related to his duties and incidence during his airborne training."

As an initial matter, the Board notes that the Veteran has been diagnosed with osteoarthritis of the left shoulder.  As such, the first prong of service connection is met.  Further, the Veteran was a paratrooper, as evidenced in his DD Form 214.  The Board finds that although STRs do not evidence a parachuting injury, the Veteran is competent and credible to describe an incident where he landed poorly and injured the left side of his body during one of his parachute jumps.  Thus, the in-service injury or event prong for service connection is met.

As such, the only remaining issue is whether the Veteran's current left shoulder disability is etiologically related to his period of service.  Here, Dr. N.A.O opined that his left shoulder disability was at least as likely as not related to his military service because of his in-service incident.  There is no indication that Dr. N.A.O. failed to consider any piece of relevant evidence before providing her favorable nexus opinions, and the Board finds no reason to discount the favorable medical opinions based on the clinician's expertise and qualifications as medical professional.  Significantly, there are no contrary medical opinions in the evidence of record.  

Thus, the evidence is at least evenly balanced as to whether the Veteran's left shoulder disability is related to active military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Lumbar Spine Disability

The Veteran contends that he has a current lumbar spine disability that is a result of his military service.

STRs reflect treatment in June 1990 for a left elbow and upper back injury.  The physician noted no examination of the back and that the Veteran moved without apparent discomfort.  He assessed the Veteran with minor contusions.  A December 1982 report of medical examination documents a normal musculoskeletal clinical evaluation; however a report of medical history notes recurrent back pain, and the physician noted chronic lower back pain.

A November 2010 VA examination report reflects the Veteran's contentions that his chronic low back pain is secondary to his multiple parachute jumps during service.  The Veteran reported constant, stabbing-like low back pain, which radiated toward his left lower extremity.  The examiner diagnosed him with lumbar spondylosis and lumbar muscle spasm.  He noted that STRs indicated treatment for upper back pain in June 1980 but no complaints, treatments, or diagnosis for lower back pain.  Further, he noted that the Veteran was not treated or diagnosed with a lumbar spine condition within one year of discharge from service.  As such, the examiner opined that it was less likely than not that the Veteran's lumbar spine disability was caused by or the result of his military service.

A VA examination report in April 2011 indicates that the Veteran had constant low back pain with bilateral leg pain and right leg weakness.  The Veteran reported that he complained of back pain during service but that he did not receive any treatment.  X-rays of the lumbar spine revealed mild degenerative changes, and the Veteran was diagnosed with lumbar myositis.  The examiner opined that it was less likely than not that the Veteran's current lumbar spine condition was caused by or a result of his military service because there were no treatments, complaints, or diagnoses of a lumbar spine condition during service or within one year of separation. 

In October 2013, Dr. N.A.O. noted that the Veteran was part of an airborne unit and performed multiple parachute jumps, which caused strong impacts at landing.  The Veteran reported that he had an incident where he landed incorrectly and injured the left side of his body.  Dr. N.A.O. remarked that during this kind of activity, the knees and back "usually absorb most part of the impact at landing," which "[could] cause stress or micro fractures with continuous activity."  She noted that with repetition, it could cause mechanical stress on the person's musculoskeletal system, thus making the person more prone to injuries.  She also stated that there were problems of "bad posture, loss of correct alignment, and loss of curvature of cervical, thoracic, and lumbar lordosis."  In addition, she observed that the Veteran had a service-connected left foot disability, which was "known [that if it affected a] person's gait there could be back problems in the future."  She opined that the Veteran's lumbar spine disability was at least as likely as not related to his duties and incident during his airborne training.

As an initial matter, the Board notes that the Veteran has been diagnosed with lumbar spondylosis, lumbar muscle spasm, and lumbar myositis.  Further, x-rays in April 2011 showed mild degenerative changes.  As such, he has a current disability and the first prong for service connection has been met.  Nevertheless, the Veteran's lumbar spine degenerative changes were first diagnosed in 2011, 28 years after discharge and there is no indication that arthritis, a chronic disease, manifested within a year of service.  As such, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Further, the Veteran is competent to report certain types of symptoms and injuries, which are capable of lay observation, such as low back pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran has stated that his low back pain started during service, and his statements are corroborated by the December 1982 report of medical history where he reported recurrent back pain and the physician noted that the Veteran had chronic low back pain.  Further, the Veteran has consistently reported that his low back pain has progressively worsened since his discharge.  As such, there is no reason to doubt the credibility of the Veteran's contentions that lumbar spine pain first manifested during service and continued to the present.

While the November 2010 and April 2011 VA examiners opined that the Veteran's lumbar spine disability was less likely than not related to or caused by service, the Board finds Dr. N.A.O's October 2013 opinion to be more probative.  In her opinion, Dr. N.A.O discussed the Veteran's parachute jumps and noted that "this kind of activity [on the] knees and back usually absorbs the most impact at landing."  She explained that this could cause stress fractures with continuous activity and could make a person more prone to injuries.  As such, she provided a detailed rationale for her positive nexus opinion between the Veteran's current lumbar spine disability and his military service.  On the other hand, the November 2010 and April 2011 VA examiners did not address the Veteran's parachute jumps, or his December 1982 report of medical history where he reported recurrent back pain, and relied on the lack of medical treatment in the Veteran's STRs and post-service records to conclude that his current lumbar spine disability was not related to his military service.  The lack of documentation is not by itself a valid basis for a negative nexus opinion, particularly where, as here, there is credible lay evidence of symptoms in service.  See Buchanan, 451 F.3d at 1331.

Thus, the evidence is at least evenly balanced as to whether the Veteran's lumbar spine disability is related to active military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

OSA

The Veteran contends that he has a current OSA that is a result of his military service or secondary to his service-connected musculoskeletal disabilities.

A separation report of medical examination reflects normal clinical evaluation and no complaints, treatments, or diagnosis of OSA.  In December 2008, private treatment records document a sleep study, which indicated OSA that appeared to be controlled with the use of a continuous positive airway pressure (CPAP) machine.  

In October 2013, Dr. N.A.O remarked that the Veteran presented with OSA that required a CPAP to alleviate the condition.  She noted that the Veteran had loud and chronic snoring; episodes of gasping during his sleep; falling asleep during the day while driving or during quiet moments; and morning headaches, dry throat on waking, irritability, depressed mood, and mood swings.  She observed that he gained a significant amount of weight due to his various musculoskeletal problems, and noted that obesity is the most frequent cause of OSA.  She opined that it was at least as likely as not that the Veteran's OSA was service-connected secondary to his already service-connected musculoskeletal conditions.

As an initial matter, the Board notes that the Veteran has been diagnosed with OSA and uses a CPAP to alleviate his symptoms.  As such, the first prong of service connection is met.  However, the Veteran does not have any in-service complaints, treatments, or diagnosis for OSA, nor does he claim that his OSA first started in service.  Thus, service connection for OSA on a direct basis is not warranted.

Nevertheless, the Veteran contends that his OSA is due to his multiple musculoskeletal disabilities.  Based on the above findings by the Board, the Veteran's musculoskeletal service-connected disabilities now comprise of a cervical spine disability, a lumbar spine disability, a left shoulder disability, and a left foot/ankle disability.

As such, the only remaining issue is whether the Veteran's OSA is etiologically related to his service-connected musculoskeletal disabilities.  The evidence shows that the Veteran gained a significant amount of weight due to his musculoskeletal disabilities, and that obesity is the most common cause of OSA.  Further, Dr. N.A.O. opined that it was at least as likely as not that the Veteran's OSA was secondary to his musculoskeletal disabilities.  

The Board notes that the Veteran was not afforded a VA examination for his OSA.  However, VA is only obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

Here, the Board finds that Dr. N.A.O.'s opinion is sufficient to make a decision on the claim.  There is no indication that Dr. N.A.O. failed to consider any piece of relevant evidence before providing her favorable nexus opinions, and the Board finds no reason to discount the favorable medical opinions based on the clinician's expertise and qualifications as medical professional.  Significantly, there are no contrary medical opinions in the evidence of record.  

Thus, the evidence is at least evenly balanced as to whether the Veteran's OSA is caused by his service-connected musculoskeletal disorders.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Psychiatric Disorders other than PTSD

The Veteran contends that he has a current psychiatric disorder that is a result of his military service.

STRs reflect an October 1982 separation report of medical history where the Veteran reported frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  The physician noted that the Veteran had been "nervous since entering the Army," and had occasional sonambulation.  A December 1982 report of mental status evaluation indicates that the Veteran's behavior was normal, he was fully alert and oriented, his thought process was clear, his thought content was normal, and he had good memory.  There was no significant mental illness, the Veteran was mentally responsible, he was able to distinguish right from wrong and adhere to the right, and he had the mental capacity to understand and participate in board proceedings.

Private treatment records in April 1995 document that the Veteran was hospitalized and assessed with chronic schizophrenia, paranoid type.  The Veteran reported severe anxiety disorder with depressive features, which was a consequence of a confrontation in his workplace.  He stated that he had an argument at work, and that he had been "tolerating many things for a long time."  Records in June 1995 diagnosed the Veteran with severe, recurrent major depression with psychotic features, with no previous psychiatric history.

Social Security Administration (SSA) records in July 1995 document that the Veteran's psychiatric problem started after assisting meetings at work "where he told his wife he had problems but did not remember what they were."  The Veteran was diagnosed with major depression with psychosis. 

Private treatment records in February 1996 reflect that the Veteran first started experiencing feelings of anxiety during service, and that he felt restless and went absent without leave (AWOL).  The Veteran reported that after his discharge, he felt he "could do adequately by himself" and did not seek treatment for his gradually increasing "mixed anxiety and depressive feelings in spite of the recommendations of relatives, parents, neighbors, [and his] wife," who observed that he had worsening symptoms of restlessness, aggressiveness, ill-humor, rage, and displayed friction at home with his wife and at his work as a nurse.  He stated that he finally sought treatment in 1995 when he quit his work after "multiple troubles there."  The psychiatrist diagnosed him with major depression, recurrent, chronic; and opined that the etiology was undetermined, "[possibly] having started [a] long time ago (Army-away from home, English language troubles, airborne training)."  A psychological assessment report in October 1996 indicated that the Veteran "left the military with emotional disturbances," and remained secluded at his house for six to eight months until his mother "convinced him to study and provided the emotional support he needed."  The Veteran was diagnosed with schizophrenia, paranoid type.

A July 1996 VA examination report documents that after his discharge, the Veteran remained isolated at home for a period of five to seven months, until his mother convinced him to continue his studies and work.  An addendum in December 1996 reflects a diagnosis of schizophrenic disorder, by record; alcohol abuse, sporadic; and a diagnosis by the Veteran's private psychiatrist of major depression, recurrent, chronic.  The VA examiner explained that the Veteran was interviewed by a board of three psychiatrists, and that the board did not concur with the psychologist's assessment that the Veteran's symptoms were related to service.  The board noted that the Veteran alleged racial prejudice against him by a sergeant, that he contended that he went AWOL because the sergeant refused to give him a pass, and that he claimed he made plans to kill the sergeant but did not follow through.  However, the board remarked that none of these situations could be verified.  The board opined that the Veteran's psychiatric symptoms were "in no way related to his period of military service."  The board noted that the Veteran began to seek treatment in 1995, and that while he told his psychiatrist that he started experiencing anxiety during service, he did not provide "any reason for his developing anxiety."  

Private treatment records in September 1999 from Dr. V.B.F., a psychiatrist, reflect that the Veteran's psychiatric problems started during service.  The Veteran reported that he was a paratrooper, during which time he started feeling anxiety and restlessness.  She diagnosed the Veteran with chronic schizophrenia, paranoid type, and noted that he had been "suffering of emotional condition since he was in the Army as a consequence of experiences and trauma he experienced while he was in the active service."  She noted that he started feeling anxious and went AWOL, which required correctional punishment while in service, and that his symptoms gradually worsened, which "brought him job problems" and rendered him unable to work.  She opined that the Veteran's "emotional symptoms that are present at this time developed when he was [active in the military]."

Private treatment records in October 2013 from Dr. N.A.O., a physician, document that the Veteran did not have any psychiatric problems when he enlisted, and that he started to develop psychiatric problems during service.  The Veteran reported feeling "a lot of anxiety due to traumatic events he had while in service," as well as to training and duties, including high levels of anxiety, insomnia, and irritability.  The physician noted that he was diagnosed with schizophrenia, paranoid type, and presented with restlessness, agitation, anxiety, poor sleep, and aggressive behavior with auditory hallucinations.  She opined that it was at least as likely as not that the Veteran's "nervous problem is service connected secondary to stress of training and duties."

As an initial matter, the Board notes that the Veteran has been diagnosed with chronic and recurrent major depression and chronic schizophrenia, paranoid type.  As such, the first prong of service connection is met.  Further, the Veteran reported feelings of anxiety, trouble sleeping, depression, and excessive worry in an October 1982 report of medical history.  In addition, the Veteran reported that he had started feeling anxious since entering the Army.  Thus, the Board finds that there is an in-service injury or event, and the second prong of service connection is met. 

As such, the only remaining issue is whether the Veteran's current psychiatric disorders are etiologically related to his period of service.  The evidence shows that the Veteran was experiencing emotional problems at the time of his discharge, to include restlessness, anxiety, and irritability.  Further, the evidence reveals that the at the time of his discharge, Veteran believed that he "could do adequately by himself" and did not seek treatment for his gradually worsening psychiatric symptoms despite the urging of his family and friends.  

While the Board acknowledges that the December 1996 VA examination report did not find that the Veteran's psychiatric symptoms were related to his service, the Board notes that the examiners only discussed the Veteran's allegations of prejudice and contentions that he sought to kill his sergeant, neither of which could be verified.  The examiners did not discuss the Veteran's 1982 report of medical history where he endorsed psychiatric problems, nor his experience as a parachute jumper.  Conversely, while it does not appear that the September 2009 psychiatrist and October 2013 physician reviewed the Veteran's claims file, they both noted that the Veteran first started to experience psychiatric problems during service, as evidenced by his October 1982 report of medical history, and considered his post-service psychiatric hospitalizations, his gradually worsening symptoms since his discharge, as well as his experience as a parachute jumper.  After review of the Veteran's medical history, both private examiners opined that it was at least as likely as not that his psychiatric disorders were related to his military service.  The Board finds the probative value of the December 1996 VA examination, the September 2009 private psychiatric opinion, and the October 2013 medical opinion to be of equal weight.

Thus, the evidence is at least evenly balanced as to whether the Veteran's major depression and schizophrenia, is related to active military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On appeal, the Veteran has averred that he has a bilateral hearing loss disability that is due to acoustic trauma as an infantryman and from motor pools.  The audiometric findings on the September 2010 VA examination reflects that the auditory threshold in at least one frequency in each ear was 40 decibels or greater.  He has thus met the current disability requirement. 

While an enlistment report of medical examination is not available, a December 1982 separation report of medical examination reflects that pure tone audiometry test results were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
15
15
20
25
25
LEFT
10
15
20
15
25

At his September 2010 VA audiological examination, the Veteran contended that as an infantryman, he was exposed to acoustic trauma from firing guns as well as motor pools.  He denied any history of occupational or recreational noise exposure.  The pure tone audiometry test results were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
20
20
15
40
50
LEFT
15
20
20
45
55

The results of the speech discrimination score (Maryland CNC word list) were as follow:

RIGHT EAR
100%
LEFT EAR
100%

The examiner diagnosed the Veteran with bilateral mild to moderate sensorineural hearing, and opined that his bilateral hearing loss was less likely as not caused by or a result of in-service noise exposure because audiograms from 1982 indicated bilateral normal hearing and "noise induced hearing loss is not a cumulative process."

As an initial matter, the Board notes that the Veteran has been granted service connection for tinnitus based on the September 2010 VA examiner's opinion that constant exposure to significant noise could result in subjective tinnitus, and the Veteran's tinnitus "could be or not related to hearing loss."  The examiner opined that the Veteran's tinnitus was at least as likely as not related to his noise exposure as an infantryman.  As such, noise exposure has been conceded.  In addition, the Veteran related hearing loss from his time in service due to gunfire and motor pools.  

Based on the above, the Board finds that service connection for bilateral hearing loss is warranted.  The Veteran has reported the onset of symptoms of diminished hearing during service or shortly thereafter.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, to include the occurrence of injury or symptoms experienced or observed.  See 38 C.F.R. § 3.159(a)(2);  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, the Board finds the Veteran's statement that his hearing loss started in service as a result of acoustic trauma to be competent, credible, and entitled to significant probative weight.  Moreover, while the September 2010 VA examiner accorded great weight to the fact that the Veteran's hearing was normal at separation, the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The reliance on the absence of hearing loss in service lessens the probative weight of the medical opinion.

The evidence is thus at least evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Elbow Disability

The Veteran contends that he has a left elbow disability that is a result of his military service.

STRs in June 1980 indicate that the Veteran injured his left elbow when he fell during physical training.  The physician noted that there were no physical symptoms of injury; no erythema, edema, or ecchymosis; and that there was full range of motion.  The Veteran was assessed with minor contusions.  A December 1982 separation report of medical examination revealed a normal clinical examination, and in his report of medical history the Veteran noted no painful or "trick" shoulder or elbow.

An April 2011 VA examination report documents the Veteran's contentions that he injured his left elbow in January 1980 during service when he fell during a physical training test and was assessed with minor contusions.  The Veteran reported limited movement at his elbow but that he had no pain.  Physical examination of the left elbow resulted in tenderness and decreased range of motion.  X-rays revealed minimal left elbow degenerative osteoarthritis, and the examiner diagnosed the Veteran with a left elbow sprain.  He opined that it was less likely than not that the Veteran's left elbow disability was caused by or the result of his in-service left elbow injury.  He noted that there was no evidence of elbow treatment within a year after service, and that the symptoms were minimal at present.  Thus, he found that it was more probable that the current degenerative joint disease (DJD) of the elbow was related to the natural aging process than the in-service contusions.

Upon review of the medical evidence, the Board finds that the Veteran's left elbow disability was not incurred during military service.

As an initial matter, the Board notes that the Veteran has been diagnosed with a left elbow sprain and that April 2011 x-rays revealed mild DJD of the left elbow.  As such, the Veteran has a current disability and the first prong of service connection has been met.  Further, the Board finds that the Veteran had an in-service injury to his left elbow; therefore, the second prong for service connection has been met.  Nevertheless, the Veteran was first diagnosed with a post-service left elbow disability in April 2011, 28 years after his discharge from service.  As such, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

As such, the only remaining issue is whether the Veteran's current left elbow disability is directly related to his in-service left elbow injury.  While STRs show that the Veteran had minor contusions on his left elbow in January 1980, the December 1982 separation report of medical examination reflected a normal clinical evaluation, and the Veteran did not report that he experienced a painful or "trick" shoulder or elbow in his report of medical history.  The Board finds this information of particular import since, in that same report, the Veteran stated that he experienced frequent or severe headaches; ear, nose, or throat trouble; pain or pressure in his chest; cramps in his legs; recurrent back pain; "trick" or locked knee; foot trouble; frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; and nervous trouble of any sort.  Further, the April 2011 VA examiner reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran's in-service contusions related to his current DJD of the left elbow because there was no left elbow treatment within a year after service and the current symptoms were minimal.  As such, he found that it was more probable that the current left elbow DJD was related to the natural aging process than the in-service injury.

As to the Veteran's own statements concerning etiology of his left elbow disability, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case-by-case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the etiology of his left elbow disability is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran's testimony is competent, the Board finds the specific, reasoned opinion of the April 2011 VA examiner to be of greater probative weight than the Veteran's more general lay assertions.
 
The preponderance of the evidence thus reflects that the Veteran's left elbow disability is unrelated to service.  The benefit of the doubt doctrine is thus not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



IV. Initial Higher Rating for a Cervical Spine Disability

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that, in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional loss in range-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. at 53.

The Veteran's cervical spine disability is rated under 38 C.F.R. § 4.71a, DC 5242, for DDD with cervical myositis.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assignable for forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion, extension, and left and right flexion to 45 degrees, and left and right lateral rotation to 80 degrees, each, are considered normal range of motion for the cervical spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation;" provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Veteran contends that a higher initial rating is warranted for his cervical spine disability.

An April 2011 VA examination report reflects progressively worse constant pain with left chest and left shoulder movement.  The Veteran reported numbness; paresthesias; decreased motion; muscle spasm; and constant, daily, moderate pressure-like pain that radiates to the left chest.  He denied any bowel or bladder incontinence.  Physical examination reflected normal posture and head position, and no ankylosis of the cervical or thoracolumbar spine.  The examiner noted muscle spasms, pain with motion, and tenderness on the left side.  Range of motion was flexion to 45 degrees, extension to 34 degrees, left lateral flexion to 40 degrees, right lateral flexion to 30 degrees, left lateral rotation to 65 degrees, and right lateral rotation to 45 degrees.  There was objective evidence of pain on active motion and no additional limitation of motion after three repetitions.  Reflex examination was normal for the bilateral biceps, triceps, brachioradialis, and finger jerk.  Sensory examination was normal for the right upper extremity, and revealed decreased pain or pinprick and light touch sensations in the left upper extremity.  Motor examination was active against full resistance in the bilateral elbows, wrists, fingers, and thumbs.  The examiner noted that the Veteran's cervical disability could result in occupational and work problems in that it could lead the Veteran to be assigned different duties, increase tardiness, increase absenteeism, decrease mobility, create problems with lifting and carrying, and decrease strength in the upper extremities due to pain.

A February 2013 VA examination report documents a worsening of the Veteran's cervical spine disability since his last VA examination.  The Veteran reported that he was having "difficulty moving his arms upwards and backwards, such as when he [was] cleansing himself after a bowel movement, since he [felt] it in his neck."  He also stated that he gets cervical blocks that relieve the pain for a short period before it returns.  He indicated that his pain was constant, usually at a five or six, but that it could increase to an eight, which was how it felt during the examination.  He described the pain as a gnawing pain in his neck that radiated to his left side chest and scapular upper back.  He complained of loss of strength and sensation in his left upper extremity, as well as cramping in his left forearm and upper back.  

Range of motion was flexion to 30 degrees, with pain at 20 degrees; extension at 30 degrees, with pain at 20 degrees; bilateral lateral flexion at 15 degrees, with pain at 10 degrees; and bilateral lateral flexion at 40 degrees, with pain at 30 degrees.  There was no additional limitation of motion after three repetitions, and there was functional impairment of less movement than normal due to pain on motion.  The examiner noted localized tenderness or pain to palpation, but no guarding or muscle spasm.  Muscle strength testing, reflex examination, and sensory examinations were normal, but there was moderate intermittent pain in the right upper extremity and sever intermittent pain in the left upper extremity, with moderate paresthesias and numbness in the bilateral upper extremities.  Nevertheless, the VA examiner did not indicate the nerve roots involved or the level of severity of radiculopathy and the side affected.  He also noted that the Veteran did not have intervertebral disc syndrome (IVDS), and that x-rays indicated mild to moderate C3-C7 degenerative disc intervertebral osteochondritis with associated spondylosis deformans.  The examiner also found that the Veteran's cervical spine disability impacted his ability to work and stated that he should not work somewhere where he must lift his head or turn his head repeatedly, and that he should not carry more than 15 pounds.

A May 2014 VA examination report indicates diagnoses of cervical strain and cervical disc herniation.  The Veteran reported he experienced flare-ups when performing overhead activities.  Range of motion was flexion to 20 degrees, with pain at 5 degrees; extension to 20 degrees, with pain at 5 degrees; right lateral flexion to 20 degrees with pain at 5 degrees; left lateral flexion to 25 degrees with pain at 5 degrees; right lateral rotation to 20 degrees with pain at 5 degrees; and left lateral rotation to 30, with pain at 5 degrees.  There was no additional limitation of motion after three repetitions, and the Veteran had functional loss of less movement than normal due to pain on movement.  The examiner noted localized tenderness or pain on palpation; and muscle spasms that did not result in guarding, an abnormal gait, or an abnormal contour.  The Veteran did not have ankylosis of the spine or IVDS.  Muscle strength and reflex testing were normal, but sensory examination revealed decreased sensation to the inner/outer forearms and hands/fingers.  The Veteran had mild intermittent pain in the bilateral upper extremities, and moderate paresthesias and numbness in the bilateral upper extremities.  The examiner indicated that the C5/C6 nerve roots were involved and that the Veteran had mild bilateral radiculopathy of the upper extremities.  He commented that the Veteran's cervical spine disability would not prevent him from obtaining sedentary work.  However, the examiner noted that cervical pain could significantly limit the Veteran's functional ability during flare-ups, but that to express additional limitation in terms of degrees of range of motion during flare-ups would be speculative because it would have to be documented during a flare-up, and the Veteran was not presently experiencing one.

Upon review of the evidence of record, the Board finds that an initial rating in excess of 20 percent prior to May 13, 2014, is not warranted.  However, the Board finds that a rating of 30 percent, but not higher, from May 13, 2014, is warranted.  

Prior to May 13, 2014, the evidence shows that the Veteran had forward flexion of no worse than 30 degrees, with pain at 20 degrees; a combined cervical spine range of motion no worse than 120 degrees; and that he did not have guarding or muscle spasm of the cervical spine.  In addition, at his February 2013 VA examination, the Veteran indicated that he was experiencing a flare-up and that his pain was at an eight out of ten, the highest he tended to experience during flare-ups.  As such, the February 2013 ranges of motion accurately reflect the Veteran's functional impairment due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The Board notes that under DC 5242, a 30 percent disability rating for cervical spine is warranted with forward flexion of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  However, even during a period of flare-up, the Veteran had, at worse, forward flexion of 20 degrees, and did not have favorable ankylosis of the entire cervical spine.  As such, an initial disability rating in excess of 20 percent for a cervical spine disability prior to May 13, 2014, is not warranted. 

From May 13, 2014, the evidence shows that the Veteran had forward flexion of 20 degrees, with pain at 5 degrees.  Further, the May 2014 VA examiner noted that the Veteran's functional ability could be significantly limited due to pain during periods of flare-ups, but that it would be speculative to express additional limitation due to pain in terms of degrees of additional range of motion.  Nevertheless, the Board notes that the Veteran had pain at 5 degrees when performing forward flexion.  As such, the Board finds that a 30 percent rating is warranted due to forward flexion of the cervical spine of 15 degrees or less.  

The Board notes that the May 13, 2014 VA examination does not specifically address active and passive range of motion, as well as pain on weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, the Board finds this omission to be harmless error in this Veteran's claim because to warrant a 40 percent rating for a cervical spine disability, the Veteran must experience unfavorable ankylosis of the entire cervical spine.  Here, the evidence shows that he has a range of motion of flexion to 20 degrees, with pain at 5 degrees; extension to 20 degrees, with pain at 5 degrees; right lateral flexion to 20 degrees with pain at 5 degrees; left lateral flexion to 25 degrees with pain at 5 degrees; right lateral rotation to 20 degrees with pain at 5 degrees; and left lateral rotation to 30, with pain at 5 degrees.  Further, while the May 2014 VA examiner noted that flare-ups could significantly impact his functional abilities, he nevertheless stated that the Veteran did not have favorable or unfavorable ankylosis of the entire cervical spine.  In addition, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the regulations pertaining to range of motion discussed in Correia, 38 C.F.R. §§ 4.40 and 4.45, are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  As such, the Board finds that a rating of 30 percent, but not higher, for a cervical spine disability, from May 13, 2014, is warranted.

Consideration has been given to an increased evaluation for the Veteran's cervical spine disability under other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  However, the record reflects that the Veteran has not been diagnosed with IVDS or experienced incapacitating episodes as defined in the applicable regulation at any time during the appeal period.

The Board further finds that no additional separate ratings are warranted for neurological disorders.  In that connection, the Board notes that the Veteran is currently service-connected for radiculopathy of the right and left upper extremities associated with his cervical spine disability, which are currently on appeal and addressed in the Remand below.  Further, the Veteran denied any bowel or bladder incontinence, and any other neurological abnormalities, at all of his VA examinations.  Thus, the Board finds that no other separate rating for neurological disabilities is warranted.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that an initial disability rating in excess of 20 percent for a cervical spine disability prior to May 13, 2014, is not warranted; and that a rating of 30 percent, but not higher, from May 13, 2014, is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5239.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2016), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria specifically contemplate the Veteran's cervical spine disability.  The cervical spine has been manifested by loss of range of motion and pain.  Loss of range of motion is specifically contemplated in the general rating formula.  Pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2016); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2016).  In other words, the Veteran does not experience symptoms due to his service-connected cervical spine disability that is not accounted for by the rating schedule.  As the criteria contemplate the Veteran's symptoms, consideration of whether there is marked interference with employment or frequent hospitalization is not required.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, an initial rating higher than 20 percent for cervical spine disability prior to May 13, 2014 is not warranted and a rating of 30 percent, but no higher, is warranted from that date.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

New and material evidence was not received to reopen a previously denied claim of entitlement to service connection for PTSD, and the application to reopen is denied.

New and material evidence was received to reopen a previously denied claim of entitlement to service connection or a left shoulder disability, and the application to reopen is granted.
 
Entitlement to service connection for a left shoulder disability is granted.

Entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for OSA, secondary to service-connected disorders on a causation basis, is granted.

Entitlement to service connection for major depression and paranoid schizophrenia is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a left elbow disability is denied.

Entitlement to an initial rating in excess of 20 percent for cervical DDD with cervical myositis, prior to May 13, 2014, is denied.

Entitlement to a rating of 30 percent, but not higher, for cervical DDD with cervical myositis, from May 13, 2014, is granted, subject to controlling regulations governing the payment of monetary awards.
REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claims for entitlement to service connection for TBI, entitlement to an initial rating in excess of 10 percent for left foot tendonitis, entitlement to an initial rating in excess of 20 percent and an earlier effective date for radiculopathy of the right upper extremity, and entitlement to an initial rating in excess of 20 percent and an earlier effective date for radiculopathy of the left upper extremity.

TBI

The Veteran contends that he has residuals of a TBI incurred in service.  While STRs do not contain any complaints, treatments, or diagnoses of a TBI, the Board notes that the Veteran was a paratrooper and performed multiple parachute jumps during service.  Further, the Veteran described at least one in-service instance when he landed wrong and injured his left side, resulting in injuries to his left ankle, shoulder, and back.  In addition, the Veteran underwent psychiatric VA examinations in July 1996 and May 2011, but he was never evaluated for TBI.  To that end, Board notes that the Veteran has displayed symptoms of mildly impaired remote memory, poor concentration, insomnia, irritability, poor impulse control, and low frustration tolerance levels.

As such, the Board finds that a VA examination is required to properly assess whether the Veteran's symptoms are due to his service-connected psychiatric disability or TBI.  See McLendon, 20 Vet. App. at 79.

Left Foot Tendonitis

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for his service-connected left foot disability.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A May 2014 VA ankle examination report reflects a diagnosis of left ankle tendinosis (enthesopathy) since service.  The Veteran reported that he experienced flare-ups with prolonged standing and walking.  Range of motion was plantar flexion to 30 degrees with pain at 5 degrees; and plantar dorsiflexion at 10 degrees with pain at 5 degrees.  There was no additional limitation of motion after three repetitions, and there was functional impairment to the left ankle due to less movement than normal, weakened movement, and pain on movement.  The Veteran had localized tenderness or pain to palpation, decreased muscle strength, but no ankylosis of the ankle or subtalar and/or tarsal joint.  

However, the December 2014 examiner did not indicate whether the range of motion testing conducted included active and passive motion.  Further, the examiner did not indicate whether there was evidence of pain with weight-bearing and with nonweight-bearing.  Such information is needed to properly evaluate the Veteran's left ankle disability.  See 38 C.F.R. § 4.59 (2016); see also Correia v. McDonald, 28 Vet. App. 158 (2016).
As such, the Board finds that a remand is necessary to properly assess the current severity of the Veteran's service-connected left foot disability.  See Woehlaert, 21 Vet. App. at 464, citing Barr, 21 Vet. App. at 312; see also Bowling, 15 Vet. App. at 12.



Right and Left Upper Extremity Radiculopathy

In a June 2014 rating decision, the RO granted service connection for radiculopathy of the right and left upper extremities, assigning separate initial ratings of 20 percent effective May 13, 2014.  In August 2014, the Veteran submitted a Statement in Support of Claim where he "disagree[d] with effective date of grant of [service connection] for both arms."  In September 2014, the RO continued the 20 percent rating for the bilateral radiculopathy of the upper extremities.  Later that month, the Veteran submitted a Statement in Support of Claim requesting to "appeal all issued denied on [the September 11, 2014 letter] including earlier effective date."  In May 2015, the RO issued an SOC continuing the initial ratings of 20 percent for radiculopathy of the right and left upper extremities.  In May 2015, the Veteran submitted a substantive appeal via VA Form 9 in reply to the May 2015 SOC, seeking to appeal all the issues listed in the SOC.

The Board construes the Veteran's statements in his August 2014 and September 2014 Statement in Support of Claim as NODs to the June 2014 and September 2014 rating decisions.  While the Veteran initially only disagreed with assigned effective date of May 13, 2014, for his disability rating, in his September 2014 NOD and May 2015 VA Form 9 he stated he wished to appeal all the issues denied and listed in the September 2014 rating decision and the May 2015 SOC, respectively.  As such, the Veteran is now disagreeing with both the separate initial ratings of 20 percent for his service-connected radiculopathy of the right and left upper extremities, as well as the effective date of May 13, 2014.  See 38 C.F.R. § 30.201 (2016) ([A NOD] does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes [a NOD]").  As a SOC has not been issued on the claim for an effective date earlier than May 13, 2014, for the grant of service connection for radiculopathy of the right and left upper extremities, a remand is warranted for issuance of a SOC.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Adjudication of the claim for entitlement to service connection for an effective date prior to May 13, 2014, for right and left radiculopathy of the upper extremities, may impact adjudication of the claims for entitlement to initial ratings in excess to 20 percent for radiculopathy of the right and left upper extremities.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for entitlement to higher initial ratings for radiculopathy of the right and left upper extremities must be deferred.

TDIU

In February and August 2014, the Veteran submitted an application for increased compensation based on unemployability, Form 21-8940.  In September 2014, the RO denied the claim because the Veteran did not meet the schedular criteria.  However, in light of the Board's grant of service connection for the claims enumerated above, the grant of an increased rating of 30 percent for a cervical spine disability from May 13, 2014; as well the Board's remand for the claims of service connection for TBI, increased initial rating for a left ankle disability, and earlier effective date and increased initial ratings for radiculopathy of the right and left upper extremities, the Board notes that the Veteran likely meets the percentage requirements for award of a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2016). 

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, a VA examination to obtain further medical findings as to the combined functional effects of all the Veteran's service-connected disabilities would be helpful in resolving the claim for a TDIU.  See 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)).  Because the Veteran has both psychiatric and medical disabilities, the examination should be conducted by a psychiatrist (M.D.), if possible. 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for increased rating for a left ankle disability and TDIU, which are considered claims for increase.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails, without good cause, to report to the scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility. 

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment that he may have had for his disabilities that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain any additional medical evidence relevant to the Veteran's claims that may have come into existence since November 2014.  All records and responses received should be associated with the claims file.

3.  As it pertains to the Veteran's claim for TBI, schedule the Veteran for a VA examination with a neuropsychologist, or, if unavailable, a qualified health provider who can adequately answer the questions below for a medical opinion.  The entire claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.

Any and all evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

Following a review of the record, the examiner should then express an opinion as to: 

a) Whether the Veteran has any current residuals of a TBI.  In discussing this, please distinguish between symptomatology that is attributed to the Veteran's already service-connected psychiatric disability from symptomatology attributed to potential TBI residuals.  

The examiner should discuss whether the Veteran has a cognitive disorder, and if so, whether the cognitive disorder is a potential residual or sequelae of any in-service injuries.  If certain symptoms cannot be ascribed to a specific diagnosis, this should be indicated.

If it is found that the Veteran does not have a TBI or residuals of a TBI, and his symptomatology cannot be attributed to his service-connected psychiatric disability, then provide an opinion as to whether the Veteran's self-described symptoms (including, but not limited to, mildly impaired remote memory, poor concentration, insomnia, irritability, poor impulse control, and low frustration tolerance levels) can be attributed to any specific disability. 

b) If the Veteran does have a TBI or residuals of a TBI, is it at least as likely as not (i.e., a 50 percent probability or greater) that the TBI, or residuals of a TBI, had their onset in service or are otherwise related to the Veteran's military service. 

In answering these questions, the examiner should also address the Veteran's competent assertions that he has experienced symptoms of TBI residuals since service, and should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service. 

If the examiner finds that the Veteran's disability(ies) is (are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.

4.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected left ankle disability.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination. 

The examiner should conduct range of motion testing for left plantar flexion and dorsiflexion (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner shall also specify whether and to what extent there is any additional loss of left ankle motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

The examiner should indicate whether there is any ankylosis of the left ankle and, if so, the angle at which the ankle is held.

The examiner must provide reasons for each opinion given.

5.  The RO should issue a SOC as to the claim for entitlement to an effective date earlier than May 13, 2014, for the grant of service connection for radiculopathy of the right and left upper extremities.  The Veteran should be informed of the remaining time period in which to submit a substantive appeal with respect to the issue.  Only if a timely substantive appeal is filed should this issue be returned to the Board.

6.  Once the period of appeal for entitlement to an earlier effective date for the grant of service connection for right and left radiculopathy of the upper extremities has expired, or the Veteran files a substantive appeal to the claim, whichever comes first, the AOJ should then re-adjudicate the claim for entitlement to an initial rating in excess of 20 percent for radiculopathy of the right and left upper extremities.  If the decision remains in any way adverse to the Veteran, the RO must provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  An appropriate period of time should be allowed for response.

7.  After completing the requested actions, schedule the Veteran to undergo a VA examination by an appropriate physician-preferably, psychiatrist (M.D.).  The examiner should be provided with the Veteran's claims file, including a copy of this REMAND. 

Based on examination of the Veteran and review of the record, the physician should describe the combined functional effects of the Veteran's service-connected disabilities on his ability to perform the mental and physical actions required for employment.  Such service-connected disabilities consist of a cervical spine disability, right and left radiculopathy of the upper extremities associated with a cervical spine disability, lumbar spine disability, left shoulder disability, left ankle disability, OSA, bilateral hearing loss, tinnitus, and a psychiatric disability.

All examination findings, along with complete, clearly stated rationale for the conclusions reached, must be provided. 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


